Title: Memorandum to James Madison, [after 12 January 1792]
From: Jefferson, Thomas
To: Madison, James



[after 12 Jan. 1792]

Notes on the alloy of the Dollar



dwt grs.         dwt


The Spanish dollar, till 1728, had 11–4 of pure metal to every 12 of mixed


from 1728. to 1772
10–21


since 1772
10–17


The above is from the Encyclopedie






grs mixed
grs alloy
grs mixed
grs alloy


The 1st.
dollar gives this proportion
288
: 16
:: 416
: 23.11 &c.
   

The 2d.

288
: 27
:: 416
: 39
    

The 3d.

288
: 31
:: 416
: 44.77


The vote in the Senate for reducing the dollar from 375.64 grs. pure metal to 371.25 is a presage of what may be expected in the other house: if an opposition to that reduction be desperate, and it’s motives liable to be mistaken, would it not be better to let it pass, and to try whether the quantum of alloy may not be usefully changed thus?



grs



The dollar proposed in the bill is to contain
371.25
pure metal.


Instead of 44.75 grains alloy, add only
 38.92
alloy


it will make the Dollar of
410.17
mixed metal


which is exactly the Unit proposed in the Report on Measures, weights and coins, viz the Ounce or cubic inch of rain water.
 

That Avarice which attaches itself to the pure metal will see some saving also in the reduction of the alloy, both in the alloy saved, and the greater worth of what remains because the more base metal you add, the less is the worth of the mass.
It will preserve this link of the general system and the possibility of establishing it. 
It will try the dispositions of the Representatives towards that system.
It will give us a coin, which instead of 25.8 dwt. of alloy in the pound of mixed (which is that proposed in the bill and taken exactly from the base dollar of 1772) will give us one of 22.75 dwt. of alloy only in the pound, which is extremely near to that of the Dollar of 1728–1772, to wit 22.5 dwt. in the pound (because 288 grs. mixd : 27 grs. alloy :: 240 dwt. : 22.5 dwt.) and coming nearer to the alloy of our gold, of 20 dwt. in the pound, may render more probable some future attempt to raise the pure metal so as to bring the alloy in both coins to the same measure, when the effect on the public debt shall be out of the question.
